Title: To James Madison from Volney, 21 March 1803 (Abstract)
From: Volney, Constantin François Chasseboeuf, Comte de
To: Madison, James


21 March 1803, Paris. The sudden departure of Curwen of Philadelphia for Norfolk leaves him time only to recall the sentiments of gratitude and attachment he has for JM, which neither distance nor political events can change. Has the honor of sending under cover to Dr. Thornton a copy of the new English translation of his Ruins, which he asks JM to accept as a token of his feelings and as a means of often reminding JM of his devoted servant.
 

   
   RC (owned by Robert R. Crout, Charlottesville, Va., 1985). 1 p.; in French. Docketed by JM.



   
   An English edition of Volney’s The Ruins; or, A Survey of the Revolutions of Empires, translated by Jefferson and Joel Barlow, was published at Paris in 1802 (Sowerby, Catalogue of Jefferson’s Library, 2:20 n.).


